|N THE UN|TED STATES D|STR|CT COURT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|V|S|ON

ERNEST l\/IcCOWN CREECH, on
behalf of Himse|f and A|| Others
Simi|arly Situated,
P|aimiff, ; Case No. 3:15-cv-‘|4

V_ JUDGE WALTEH H. alcE

E|V|ERSON ELECTRIC CO., et a/.,

Defendants.

 

DEC|S|ON AND ENTRY OVERRUL|NG PLA|NT|FF'S i\/|OT|ON FOR
CLASS CERT|F|CAT[ON (DOCS. ##77, 94); PART|ES TO F|LE JO|NT
REV|SED RULE 26(f) REPORT NO LATER THAN lV|AY 6, 2019;
CONFERENCE CALL SET FOR MAY 13, 2019 AT 4:30 P.l\/|. EDT

 

P|aintiff, Ernest |V|cCovvn Creech, on behalf of himself and all others similarly
situated, filed suit again Emerson Elec:tric Company {”Emerson"), and White-
Rodgers, a division of Emerson, challenging the recall of four models of digital
thermostats manufactured, marketed, distributed and sold by Defendants, and the
allegedly inadequate recall remedy that followed. This Court's jurisdiction arises
under the C|ass Action Fairness Act, 28 U.S.C. § 1332(d)(2}.

|n his Second Amended C|ass Action Comp|aint, Doc. #50, Creech asserts
four claims: {1) breach of express Warranty; (2) a violation of the |V|agnuson-|V|oss
Warranty Act, 15 U.S.C. § 2301, et seq.; (3) a violation of the l\/|issouri

i\/lerchandising Practices Act {“|VHVIPA"), |Vlo. Stat. § 407.020, et seq.; and (4)

unjust enrichment. He seeks actual damages, statutory damages, attorneys' fees
and costs, in addition to injunctive and declaratory relief.

This matter is currently before the Court on Plaintiff's lV|otion for C|ass
Certification, Docs. #77, 94.1 P|aintiff asks the Court to certify three classes,
appoint him as class representative, and appoint Rache| Soffin and Jonathan Cohen

as class counse|. The Court held a hearing on P|aintiff's motion on Apri| 9, 2018.

|. Background and Procedura| History

|n September of 2012, Ernest lVlcCown Creech, a North Caro|ina resident,
purchased three digital, programmable thermostats online from eComfort. Doc.
#94-‘| 1, Page|D##4489-90. They were manufactured by Defendant White-
Rodgers, a division of Emerson Electric Co., both incorporated in l\/lissouri. Creech
testified that he bought these particular thermostats because they Were
programmable, had a big display and a blue-tone screen. ln addition, because he
lived in an area where power failures were common, he wanted a thermostat with
a battery back-up. Doc. #77-14, Page|D##2468-7‘|. With the battery back-up,
the thermostat owner need not reset the clock or reprogram the thermostat after a
power outage. |n addition, the battery back-up allows the room temperature to
still be measured and displayed during a power outage. These White-Rodgers

thermostats came With a B-year warranty. Doc. #94-4, Page|D##4433-37.

 

1 Plaintiff filed a sealed motion for class certification at Doc. #77. A redacted
copy of the same motion is filed at Doc. #94.

2

P|aintiff alleges thatr under the warranty. Defendants were obligated to repair or
replace any defective thermostats, or refund the purchase price.

On Apri| 30, 2014, the Consumer Product Safety Commission issued a recall
notice for approximately 740,000 White-Rodgers thermostats sold in the United
States, alerting consumers to a potential fire hazard. A|though four models of
thermostats were subject to the reca||, not a|| of these thermostats posed a fire
risk. A|| four models are capable of being powered in one of three Ways: (1)
battery on|y; (2) through a C-wire in the furnace or air conditioning system; or (3)
through a C-wire with a battery backup. The fire hazard affected only the third
group of thermostats-those powered through a C-Wire with a battery backup.

The Reca|| Notice stated that ”[t]he alkaline batteries used in the thermostat
can leak onto the circuit board posing a fire hazard.” There Were seven reports of
burn damage to the thermostats, including two reports of minor property damage.
As for the remedy, the Recal| Notice stated that ”[c]onsumers should check
thermostats for battery icon on the left side of the blue lighted screen[;] if the
battery icon is not shown, contact White~Rodgers to receive a free repair or a
replacement thermostat.” Doc. #94-3, PagelD##4428-29.

Very few people responded to this Reca|| Notice. In fact, only about 5,500
thermostat owners registered for the reca||, a participation rate of less than 1%.
Doc. #77-4, Page|D##2090. Of those who registered, 1,586 were given
replacement thermostats. The remaining 3,870 Were given a “sticker kit.” Doc.

#77-7, PagelD#2188. They were instructed to remove batteries from the

thermostat and place a sticker over the battery compartment, warning them not to
insert batteries because of the fire hazard. Doc. #50, Page|D#588.

Ernest Creech was among those Who registered for the recall and was given
a sticker kit. On lVlay 5, 2014, Creech received a notice of the recall from
eComfort, indicating that the thermostats that he had purchased may be subject to
the recall. Doc. #50*2, PagelD#615. On lV|ay 10, 2014, Creech contacted the
recall center. When he received the sticker kit, he expressed his dissatisfaction
with this proposed remedy, both to eComfort and to Rea| Time Results, the third
party retained by White-Rodgers to manage the recall. Doc. #94-5,
Page|D##4439-43. He complained that removal of the batteries essentially
eliminated the battery back-up feature of the thermostats.

When White-Rodgers failed to provide Creech with free repairs or
replacements, he filed suit on behalf of himself and all others similarly situated.2
The Second Amended Class Action Complaint asserts claims for: (1) breach of
express warranty; (2) violation of the l\/lagnuson-l\/loss Warranty Act; (3) violation
of the l\/lissouri l\/lerchandising Practices Act; and (4) unjust enrichment. lt seeks

money damages, along with injunctive and declaratory relief.

 

2 Creech filed suit in the United States District Court for the Southern District of
Ohio, because he mistakenly believed that Emerson Climate Technologies, lnc.,
Whose principal place of business is in Sidney, Ohio, was responsible for the
manufacture, marketing, distribution, sale and recall of the thermostats. This error
was rectified when the Second Amended Complaint was filed, replacing Emerson
Climate Techno|ogies, lnc., with Emerson Electric Co.

4

This matter is currently before the Court on P|aintiff’s |Vlotion for Class

Certification, Docs. ##77 and 94. P|aintiff asks the Court to certify three classes:

(1)

(2l

Nationwide Consumer Protection Law Class: During the fullest
period allowed by law, all persons Within the United States Who
purchased and still possess a Thermostat subject to the Recal|
issued by Defendants on April 30, 2014. The proposed Class
includes, without limitation, all persons or entities that
Defendants have identified as owning or possessing
Thermostats that are subject to the Recall, or who Defendants
have otherwise determined are entitled to participate in the
Recal|. The proposed Class also includes, without limitation, all
persons or entities that own or possess Thermostats that are
within the applicable warranty period.

or, in the alternative

lVlulti-State Consumer Protection Law Class: During the fullest
period allowed by law, all persons in Alaska, Arkansas,
California, Connecticutr Delaware, District of Columbia, Florida,
Hawaii, |llinois, l\/lassachusetts, l\/lichigan, Nlissouri, Nebraska,
New Jersey, New York, Ohio, Rhode lsland, Vermont,
Washington and Wisconsin who purchased and still possess a
Thermostat subject to the Recall issued by Defendants on April
30, 2014. The proposed Class includes, without limitation, all
persons or entities that Defendants have identified as owning or
possessing Thermostats that are subject to the Recall, or who
Defendants have otherwise determined are entitled to
participate in the Recall. The proposed Class also includes,
without limitation, all persons or entities that own or possess
Thermostats.

Express Warranty Class: During the fullest period allowed by
law, all persons in Alaska, California, Colorado, lowa, |Vlaine,
l'\/lissouri, New Jersey, North Caro|ina, Oklahoma and Texas,
who purchased and still possess a Thermostat subject to the
Recall issued by Defendants on April 30, 2014. The proposed
Class includes, without limitation, all persons or entities that
Defendants have identified as owning or possessing
Thermostats that are subject to the Recall, or who Defendants
have otherwise determined are entitled to participate in the
Fleca|l. The proposed Class also includes, without limitation, all

 

persons or entities that own or possess Thermostats that are
within the applicable warranty period.

(3) Unjust Enrichment Class: During the fullest period allowed by
|aW, all persons in A|aska, Arizona, Arkansas, Ca|ifornia,
Colorado, Connecticut, District of Columbia, F|orida, Hawaii,
Kentucky, Louisiana, lVlaine, l\/lary|and, l\/lichigan, |Vlinnesota,
l\/lississippi, Missouri, l\/lontana, Nebraska, Nevada, New
Hampshire, New l\/lexico, New York, North Caro|ina, North
Dakota, Oklahoma, Oregon, Pennsylvania, Rhode lsland, South
Caro|ina, South Dakota, Tennessee, Texas, Vermont, Virginia,
Washington, West Virginia and Wisconsin who purchased and
still possess a Thermostat subject to the Reca|| issued by
Defendants on Apri| 30, 2014. The proposed Class includes,
without limitation, all persons or entities that Defendants have
identified as owning or possessing Thermostats that are subject
to the Recall, or who Defendants have otherwise determined
are entitled to participate in the Recall. The proposed Class also
includes, without limitation, all persons or entities that own or
possess Thermostats.

Doc. #94, Pagelo##4360-61.3

Excluded from these classes are: (‘l) Defendants, their employees, agents
and assigns; (2) any members of the judiciary to whom this case is assigned, their
Court staff; (3) P|aintiff’s counsel; l4l any claims for personal injury, wrongful
death or emotional distress; l5) the approximate 1,500 consumers who received
non-defective thermostats as a remedy.

P|aintiff is seeking class certification under Fed. R. Civ. P. 23(b)(2). After
the lVlotion for Class Certification was fully briefed, see Docs. ##8‘| , 86, the Court

held oral argument.

 

3 P|aintiff is not seeking class certification on the |Vlagnuson-l\/loss Warranty Act

claim.

l|. Fed. R. Civ. P. 23
"The class action is 'an exception to the usual rule that litigation is
conducted by and on behalf of the individual named parties only.'” l/l/a/-Marr
Stores, /nc. v. Dukes, 564 U.S. 338, 348 (2011) lquoting Calr'fano v. Yamasa/</',
442 U.S. 682, 700-01 (1979)). The party seeking class certification bears the
burden of proving that certification is Warranted. young v. Natfonwide Mut. fns.
Co., 693 F.3d 532, 537 (6th Cir. 2012}.
Class actions are governed by Federal Rule of Civil Procedure 23, Which
provides, in part, as follows:
(a) Prerequisites. One or more members of a class may sue or be
sued as representative parties on behalf of all members only if:
(1) the class is so numerous that joinder of all members is
impracticable;
(2) there are questions of law or fact common to the class;
(3) the claims or defenses of the representative parties are typical
of the claims or defenses of the class; and
(4} the representative parties will fairly and adequately protect the
interests of the class.
Fed. R. Civ. P. 23(al.
ln addition to meeting each of these four prerequisites, the party seeking
class certification must satisfy the requirements of one of the subsections of Rule
23lbl. Subsection lb) states:
A class action may be maintained if Rule 23(a) is satisfied and if:
(1) prosecuting separate actions by or against individual class
members would create a risk of:
lA) inconsistent or varying adjudications With respect to

individual class members that would establish incompatible
standards of conduct for the party opposing the class; or

(B) adjudications with respect to individual class members
that, as a practical matter, would be dispositive of the
interests of the other members not parties to the individual
adjudications or would substantially impair or impede their
ability to protect their interests;

(2) the party opposing the class has acted or refused to act on
grounds that apply generally to the class, so that final injunctive relief
or corresponding declaratory relief is appropriate respecting the class
as a whole,l or

(3) the court finds that the questions of law or fact common to
class members predominate over any questions affecting only
individual members, and that a class action is superior to other
available methods for fairly and efficiently adjudicating the
controversy. The matters pertinent to these findings include:

(A) the class members' interests in individually controlling
the prosecution or defense of separate actions;

(Bl the extent and nature of any litigation concerning the
controversy already begun by or against class members;
lC) the desirability or undesirability of concentrating the
litigation of the claims in the particular forum; and

(D) the likely difficulties in managing a class action.

Fed. R. Civ. P. 23lb).

Here, P|aintiff seeks certification under Rule 23(b)(2), Which requires him to
show that Defendants ”acted or refused to act on grounds that apply generally to
the class, so that final injunctive relief or corresponding declaratory relief is

appropriate respecting the class as a who|e."

l|l. Analysis
Before certifying a class, a district court must conduct a "rigorous analysis"
of Rule 23's requirements fn re Am. ll/Ied. Sys., lnc., 75 F.3d 1069, 1078-1079

(6th Cir. 1996) lciting Gen. Te/. Co. v. Fa/con, 457 U.S. 147, 161 (1982)). When

certification of more than one class is sought, each class must independently
satisfy the requirements of Ru|e 23la} and lb). Ann. Manua/ Comp/ex Lirr'g.
(Fourth) § 21 .23. As previously noted, P|aintiff seeks certification of three
possible classes: (1) a Nationwide Consumer Protection Law Class or, in the
alternative, a l\/lulti-State Consumer Protection Law Class; (2) an Express Warranty
Class; and (3) an Unjust Enrichment Class.

A. Alternative Mu|ti-state Consumer Protection Class and Unjust
Enrichment Class

Two of these proposed classes require little discussion. As an alternative to
a Nationwide Consumer Protection Class, Plaintiff, Ernest Creech, seeks to certify
a Mu|ti-State Consumer Protection Class consisting of individuals in A|aska,
Arkansas, California, Connecticut, Delaware, District of Co|umbia, Florida, Hawaii,
lllinois, l\/lassachusetts, l\/lichigan, l\/lissouri, Nebraska, New Jersey, New York,
Ohio, Rhode lsland, Vermont, Washington and Wisconsin, who purchased and still
possess a Thermostat that was subject to the White-Rodgers recall.

Neverthe|ess, "[a] litigant must be a member of the class which he or she
seeks to represent at the time the class action is certified by the district court."
Sosna v. lowa, 419 U.S. 393, 403 (1975l. Creech, a North Caro|ina residentr is
not a member of the alternative l\/lulti-State Consumer Protection Class.
Accordingly, he cannot fairly and adequately protect the interests of this class or

serve as the class representative

P|aintiff also asks the Court to certify an Unjust Enrichment Class.
Defendants note, however, that the Court already dismissed Creech's own unjust
enrichment claim. The Court held that Ohio law requires privity between the
consumer and the manufacturer. Because Creech purchased his thermostats from
eComfort, a third-party retailer, and not from White-Flodgers, there is no direct
economic transaction to support a claim of unjust enrichment. Doc. #16,
PagelD##158-60.

Although the Court dismissed P|aintiff’s unjust enrichment claim with
prejudice, he nevertheless reasserted it in the Second Amended Class Action
Complaint. At oral argument, counsel for Plaintiff suggested, for the first time,
that Creech has a viable unjust enrichment claim under North Caro//na law, which
does not require privity of contract. As Defendants pointed out, however, Plaintiff
did not raise this argument in opposition to the motion to dismiss, and nothing
prevented him from doing so. The Court agrees with Defendants that Plaintiff has
Waived this argument and cannot now assert a claim of unjust enrichment under
North Caro|ina law. Given that Creech no longer has a viable unjust enrichment
claim, he is not a member of this class and cannot fairly and adequately serve as
the class representative Sosna, 419 U.S. at 403.

Given that Plaintiff cannot satisfy the requirement of Rule 23(a)(4), the
Court OVERRULES P|aintiff’s motion to certify an alternative lVlulti-State Consumer

Protection Class, and an Unjust Enrichment Class.

10

B. Nationwide Consumer Protection Law and Express Warranty Classes

Plaintiff seeks certification of a Nationwide Consumer Protection Class based
on Defendants’ alleged violation of the l\/lissouri l\/lerchandising Practices Act
l”lV||VIPA"), lVlo. Stat. §407.020.1.4 Plaintiff also seeks certification of an Express
Warranty Class comprised of class members from ten states that have adopted the
Uniform Commercial Code, allegedly Without material modifications.

Defendants argue that P|aintiff cannot satisfy the requirements of Fed. R.
Civ. P. 23la) or 23(b)(2) with respect to either of these proposed classes. For the
sake of judicial economy, the Court will analyze these two proposed classes
together, as did the parties.

1. Ru|e 23(a) Requirements

The Court turns first to the four requirements set forth in Rule 23(a)_

numerosity, commonality, typicality and adequacy of representation
a. Numerosity

Rule 23(a)(1) requires that a class be ”so numerous that joinder of all
members is impracticable.” ”There is no strict numerical test for determining
impracticability of joinder. . .. When class size reaches substantial proportions,
however, the impracticability requirement is usually satisfied by the numbers

alone.” /n re Am. Med. Sys., 75 F.3d at 1079.

 

"' Citing Perras v. H&Fi’ B/ock, 789 F.3d 914, 918 (Bth Cir. 2015), P|aintiff argues
that, because there are sufficient ties between the transactions at issue and the
state of |Vlissouri, the lV|lVlPA is broad enough to protect all out-of-state class
members.

11

ln this case, the recall at issue involves over 715,000 defective thermostats.
Defendants do not dispute that the numerosity agreement is satisfied for both the
Nationwide Consumer Protection Class and the Express Warranty Class. The Court
finds that Plaintiff has satisfied the requirement of Rule 23(a)(1) for both of these
classes.

b. Commonality

Rule 23(a)(2) requires that there be "questions of law or fact common to the
class." The commonality test "is qualitative rather than quantitative, that is, there
need be only a single issue common to all members of the class." fn re Am. Med.
Sys., 75 F.3d at 1080 (quotation omitted). That issue must be ”capable of
classwide resolution_which means that determination of its truth or falsity will
resolve an issue that is central to the validity of each one of the claims in one
stroke.” /n re l/l/hfr/pool Corp. Fronr-Loadmg Washer Prods. l'_iab. l_/`r/'g,, 722 F.3d
838, 852 l6th Cir. 2013) (quoting Dul<es, 131 S. Ct. at 2251)). ”This inquiry
focuses on whether a class action will generate common answers that are likely to
drive resolution of the |awsuit." /d. The common answer must relate “to the
actual theory of liability in the case.” f?i/cos v. Procter & Gamb/e Co., 799 F.3d
497, 505 l6th Cir. 2015).

Here, Plaintiff seeks class-wide relief under the lVlissouri l\/lerchandising
Practices Act l”lVll\/lPA”l, lVlo. Stat. § 407.020, et seq. That statute provides, in

relevant part, as follows:

12

The act, use or employment by any person of any deception, fraud,
false pretense, false promise, misrepresentation, unfair practice or the
concealment, suppression, or omission of any material fact in
connection with the sale or advertisement of any merchandise in trade
or commerce . . . in or from the state of l\/lissouri, is declared to be an
unlawful practice.

Nlo. Stat. § 407.020.1. ln order to succeed on an l\/ll\/lPA claim. Plaintiff
must establish:

(1) the purchase of goods or services (2) primarily for personal or

household purposes; and (3) an ascertainable loss of money or

property, (4) as a result of, or caused by, the use or employment by

another person of a method, act, or practice declared unlawful under

the lVll\/TPA. §§ 407.020 and 407.025.1.

HaW/<ins v. Nesz`/e U.S.A. /nc., 309 F. Supp. 3d 696, 701 (E.D. lV|o. 2018).

Plaintiff alleges that Defendants violated the lVllVlPA by marketing and selling
defective thermostats, making false or deceptive warranty representationsr
implementing an insufficient recall, and failing to inform consumers at the time
they implemented the recall that Defendants were capable of providing them with
safe, non-defective and fully-functional thermostats.

Plaintiff also seeks class-wide recovery for breach of express warranty for
persons in ten states that have adopted the Uniform Commercial Code, allegedly
without material modifications ln order to succeed on this claim, he must prove
”(1) an express warranty as to a fact or promise relating to the goods, (2) which
was relied upon by the plaintiff in making his decision to purchase, (3) and that
this express warranty was breached by the defendant." Pr/'chard Enters., lnc. v.
Adk/'ns, 858 F. Supp. 2d 576, 584 (E.D.N.C. 2012). P|aintiff generally alleges that

White-Rodgers expressly warranted that its thermostats would be free from

13

defects for a period of five years, that he and the other class members reasonably
relied on this warranty in purchasing the thermostats, and that Defendants
breached the warranty by refusing to repair or replace the defective thermostats.

Plaintiff maintains that, with respect to the l\/ll\/lPA and breach-of-express-
warranty claims, there are numerous questions of law or fact common to the entire
class, given that the thermostats all suffer from a uniform defect and are subject to
a uniform 5-year warranty. He further argues that a uniform remedy of providing
non-defective, fully-functional thermostats is available to all class members See
Daffin v. Ford Moror Co,, 458 F.3d 549, 552 (6th Cir. 2006) (finding commonality
requirement satisfied where vehicles had uniform defect and were subject to same
warranty, and where there was a common legal question as to whether the
warranty was properly read to contain a promise to repair this type of defect); S.
States Po/ice Benevofenr Ass’n, lnc. v. F/'rsr Choi'ce Armor & Eqwjo., fnc., 241
F.R.D. 85, 87-88 (D. |Vlass. 2007) (finding commonality requirement satisfied
where products were uniformly defective and subject to the same warranty).
Plaintiff notes that, as a result of the alleged defect, none of the thermostats
affected by the recall can safely use the battery back-up feature.

Other common questions cited by Plaintiff include ”whether White-Rodgers
omitted and concealed material facts from its communications and disclosures to
P|aintiff and Class lVlembers regarding the inadequate Recall,” ”whether White-
Rodgers adequately warned consumers about the Hazard," ”whether White-

Flodgers failed to effectively fix the Hazard in the Thermostats,” and ”whether

14

White-Flodgers breached the uniform five-year warranty.” Doc. #94,
PagelD##4400-O1.

Defendants, however, argue that Plaintiff’s proposed classes are too
fractured and dissimilar to satisfy the commonality requirement. |n Dukes, the
Supreme Court noted that dissimilarities within the proposed class might "impede
the generation of common answers." 564 U.S. at 350 (quoting Nagareda, Class
Cerrificarrbn fn the Age onggregate Proof, 84 N.Y.U.l_. Rev. 97, 132 (2009)}.
Defendants maintain that the allegedly common questions of whether a uniform
defect exists or whether a uniform remedy exists are too generalized to satisfy
Rule 23(a)(2). They argue that the precise nature of each class members' claims
must be examined, including the nature and extent of the injury that they each
suffered.

Defendants contend that, because of how the thermostats are powered,
over half of the proposed class members are likely completely unaffected by the
alleged defect and the allegedly inadequate recall remedy. Defendants further
argue that the class members have materially different claims and injuries
depending on whether they participated in the recall. Those, like |Vlr. Creech, who
removed the batteries and applied the sticker are no longer at risk for fire, but no
longer benefit from the battery back-up feature. Those who did not participate in
the recall and who continue to power their thermostats with the C-wire and the

battery backup still face a fire hazard, but retain the battery back-up feature.

15

Of those who received a “sticker kit,” the existence and extent of injury
varies Other distinctions that may affect the claims of individual class members
include whether the particular model at issue has a clock, how the consumers
acquired the thermostats whether they knew of the battery back-up feature and
relied on it in making their purchase decision, whether any other warranties apply,
and whether the consumers received notice of the recall. Finally, Defendants
argue that there are numerous individualized defenses including lack of standing,
expired warranties and assumption of risk.

The distinctions cited by Defendants are certainly relevant to the question of
the cohesiveness of the class, to be discussed below in analyzing whether
certification is warranted under Rule 23{b)(2). ln analyzing commonality under
Ru|e 23(a)(2), however, the only question is whether there is one common issue of
law or fact that is capable of classwide resolution and that will advance resolution
of the litigation. /n re l/l/hr'r/poo/, 722 F.3d at 852.

The Court finds that Plaintiff has satisfied the commonality requirement of
Rule 23(a)(2) for the Nationwide Consumer Protection Class and the Express
Warranty Class. Some of the issues capable of class-wide resolution include
whether Defendants engaged in conduct that violates the l\/l|\/IPA and whether
Defendants breached the five-year warranty by failing to repair or replace the
defective thermostats. The answers to these common questions will drive the

resolution of this litigation.

16

c. Typica|ity

Rule 23(a)(3) requires that "the claims or defenses of the representative
parties [be] typical of the claims or defenses of the class." ”This requirement
insures that the representativesl interests are aligned with the interests of the
represented class members so that, by pursuing their own interests the class
representatives also advocate the interests of the class members.” ln re l/l/h;'r/,ooo/,
722 F.3d at 852-53.

Plaintiff maintains that his l\/llVlPA and breach-of-express-warranty claims are
typical of the claims of the other class members All class members have
uniformly defective thermostats that are subject to the same five-year warranty,
and all claims are predicated on White-Rodgers' failure to repair or replace the
defective thermostats. ln that sense, by pursuing his own interest in obtaining a
non-defective, fully-functioning thermostat, Plaintiff will be advocating the interests
of the other class members

Defendants insist, however, that P|aintiff’s claims are not typical of the
claims of the vast majority of class members They argue that his alleged injury is
different than that of the 99% of class members who did not participate in the
recall. Given that Plaintiff has removed the batteries from his thermostats he is no
longer at risk of fire, but he has lost the battery back-up feature. ln contrast, the
class members who continue to power their thermostats on a C-wire with a battery

back-up are still at risk for fire but retain the benefit of the battery back-up feature.

17

Those class members who power their thermostats with a C-wire only or battery-
oniy have no fire risk and continue to use the thermostats as they always have.

Defendants note that the Sixth Circuit has held that:

"The premise of the typicality requirement is simply stated: as goes

the claim of the named piaintiff, so go the claims of the class." . .

Where a class definition encompasses many individuals who have no

claim at all to the relief requested, or where there are defenses unique

to the individual claims of the class members, the typicality premise is

lacking, for - under those circumstances - it cannot be said that a

class member who proves his own claim would necessarily prove the

claims of other class members
Romberio v. Unumprovident Corp., 385 F. App'x 423, 431 (6th Cir. 2009)
lquotations and citations omitted).

in this case, although the injuries suffered by the class members may vary in
nature and degree, it cannot necessarily be said that the class encompasses
individuals who have ”no claim at ali to the relief requested.” /d. P|aintiff’s theory
is that ali of the thermostats subject to the recall are defective, and none can
safely be used in the full manner in which they were intended. in this respect,
none of the class members received the benefit of their bargain. See Daffl'n, 458
F.3d at 552-53 (hoiding that, even though not ali class members had yet
experienced problems, the typicality requirement was satisfied because defendant
allegedly breached the warranty by providing uniformly-defective vehicles causing
plaintiff and class members to receive vehicles worth less than vehicles that

conformed to the promises contained in the warranty); fn re i/i/h/r/,oool', 722 F.3d at

856-57 (hoiding that, if a design defect is proven, ”all class members have

18

experienced injury as a result of the decreased value of the product purchased"
and all ”were injured at the point of saie.”).

”[Ai plaintiff's claim is typical if it arises from the same event or practice or
course of conduct that gives rise to the claims of other class members," and is
”based on the same legal theory.” in re Am. Med. Sj/s., 75 F.3d at 1082
lquotation omitted). if these requirements are met, ”[f]actual variations in the
individual claims will not normally preclude class certification.” SW/`gart v. Fifrh
Third Bank, 288 F.R.D. 177, 185 iS.D. Ohio 2012) (quoting Alpern v. Uz‘/iiiCorp
United, /nc., 84 F.3d 1525, 1540 l8th Cir. 1996)).

Here, P|aintiff’s claims arise from the same course of conduct and give rise
to the same remedial theories as those of the class members Plaintiff maintains
Defendants have violated the iVii\/iPA and have breached the express warranty by
failing to repair or replace the defective thermostats with non-defective
thermostats or to refund the purchase price. Again, the factual distinctions
identified by Defendants are relevant to the question of whether the proposed
classes are cohesive enough that class certification is warranted under Fiuie
23(b)(2). However, under the circumstances presented here, those distinctions do
not foreclose a finding of typicality. Regardiess of factual variations in the nature
of the injuries suffered, Plaintiff, by advocating for free repair or replacement for
himself, also advocates the interests of all proposed class members

For the reasons set forth above, the Court finds that P|aintiff has proven

that his claims are typical of those of the other class members

19

d. Fair and Adequate Representation

Ru|e 23(a)(4) requires that "the representative parties will fairly and
adequately protect the interests of the class." The court looks to two criteria in
determining the adequacy of representation: "1) the representative must have
common interests with unnamed members of the class, and 2) it must appear that
the representatives will vigorously prosecute the interests of the class through
qualified counsei." fn re Am. Med. Sys., 75 F.3d at 1083 iquotation omitted).

P|aintiff maintains that he has common interests with the class members
and has worked diligently to protect consumers from the fire hazard and to make
sure that they get the benefit of their bargain. He also argues that his attorneys
have extensive experience prosecuting class actions Defendants do not challenge
the qualifications of counsei, and the Court finds that P|aintiff’s counsel is weil
qualified.

Defendants however, argue that P|aintiff’s interests diverge from large parts
of the class Whereas he is concerned about the economic impact of the allegedly
inadequate recall remedy_the loss of the thermostats' battery back-up feature,
most class members would likely be concerned with the ongoing fire hazard.
Citing Amchem Products, /nc. v. i/i/indsor, 521 U.S. 591, 626-27 (1997),
Defendants maintain that, because Plaintiff no longer faces that particular risk, he
has no incentive to pursue safety-based claims The Court disagrees ideaiiy,
Plaintiff wants a fully-functioning thermostat that is also safe; he Would like to be

able to use the battery back-up feature without a risk of fire. if Plaintiff obtains

20

the class-wide relief that he seeks_repair or replacement of all defective
thermostats-this will eliminate both the safety risk and the economic impact of
the allegedly inadequate recall remedy. Accordingiy, Plaintiff has no conflict of
interest with the other class members

Defendants also argue that P|aintiff is inadequate to represent the interests
of those class members whose warranties have expired. Plaintiff notes however,
that the warranty class is defined to include only those consumers who “own or
possess Thermostats that are within the applicable warranty period." Doc. #94,
PageiD##4361.

Finally, Defendants argue that Plaintiff is subject to unique defenses that
bear on his adequacy as a class representative. For example, Defendants maintain
that Plaintiff is simply mistaken in his belief that the thermostats cannot be
operated in battery-only mode. Plaintiff also claims to have relied on
advertisements touting the battery back-up feature of the thermostats he
purchased Defendants however, maintain that this would have been impossible
because the battery back-up feature was not mentioned in any marketing or
advertising material. in the Court's view, these two unique defenses do not bear
significantly on P|aintiff’s adequacy as a class representative.

The Court finds that Plaintiff has satisfied his burden of proving that he will

fairly and adequately protect the interests of the class members

21

2. Ru|e 23(bl Requirements

Having determined that Plaintiff has satisfied all four requirements of Ru|e
23(a), the Court then turns to the question of whether Plaintiff has proven that
class certification is warranted under one of the subsections of Ruie 23(b). in the
Second Amended Class Action Complaint, Doc. #50, Plaintiff sought class
certification under Ruie 23(b){2) and 23(b)(3}. He sought actual damages and
statutory damages along with injunctive and declaratory relief.

in their i\/iotion to Strike Class Allegations from the Second Amended Class
Action Complaint, Doc. #53, Defendants vigorously argued that Plaintiff failed to
meet the predominance and superiority requirements of Ru|e 23(b)l3). They also
argued that, because P|aintiff’s request for monetary relief predominated over his
request for injunctive reiief, certification was not available under Fiule 23(b)(2).
The Court ultimately overruled Defendants’ |Viotion to Strike as premature,
preferring to decide the class certification issue ”only on a fully-briefed motion for
class certification, to be filed by P|aintiff at a later date.” Doc. #66, PageiD#1763.

Perhaps persuaded by Defendants’ argument, in the |Viotion to Strike Class
Aiiegations, that certification under Fiuie 23(b)(3) was not warranted because he
could not satisfy the predominance and superiority requirements of that
subsection, Plaintiff has now abandoned ali efforts to seek certification under Ru|e
23(b)(3l. His i\/iotion for Class Certification, Docs. ##77, 94, filed after the Court

overruled Defendants’ i\liotion to Strike, seeks class certification only under Ruie

22

23(b)(2), and at oral argument, his attorney expressly disavowed all claims for
money damages

instead, Plaintiff now seeks declarations that: (1) the thermostats have a
uniform hazard; (2) the warranty requires White-Rodgers to repair or replace them
with non-defective, fully-functional thermostats; and (3) in the event such
thermostats are not available, the warranty requires White-Rodgers to refund the
purchase price. P|aintiff also seeks injunctive relief in the form of orders: (1)
requiring White-Rodgers to modify the parameters of the recall to include repair or
replacement of the thermostats or, in the alternative, to provide full refunds; and
(2) requiring White-Rodgers to adequately notify consumers of the fire hazard.
Doc. #86, PageiD#3017.

To obtain class certification under Ruie 23(b)(2), P|aintiff must prove that
Defendants ”acted or refused to act on grounds that apply generally to the class,
so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the class as a whole.”5

 

5 The ”corresponding declaratory relief" must, ”as a practical matter, control the
parties’ conduct in the same way that an injunction would.” Exampies include a
declaration that a patent is valid and has been infringed, or that a particular statute
is unconstitutional. 5 James Wm. iVioore, Moore’s Federal Practice, § 23.43[3][a]
13d ed.). Courts have sometimes also allowed reformation of contracts as a
remedy in (b)(2) class actions in the form of a declaration of the rights conferred
by a pension plan or insurance policy and an injunction ordering the defendant to
conform the text of the plan to that deciaration. /d. Plaintiff notes that, in Gooch
v. l_/'fe fnl/esters insurance Co. ofAmerica, 672 F.3d 402, 427 (6th Cir. 2012), the
Sixth Circuit held that lb)lZ) certification was available to obtain a declaration
about the meaning of an insurance contract. in Gooch, however, that declaration

23

Defendants argue that certification under Rule 23(b)(2) is inappropriate
because: (1) P|aintiff waived his right to seek certification under this subsection;
(2) P|aintiff’s claim for injunctive relief is a disguised claim for money damages;
and (3) P|aintiff cannot satisfy the cohesiveness requirement of Ruie 23(b)(2). The
Court agrees on all accounts

(i) Waiver

in their iViotion to Strike Class A|legations from the Second Amended
Complaint, Doc. #53, Defendants argued that P|aintiff’s ”ha|f-hearted" request for
certification under Ru|e 23(b)(2} should be stricken because his claims for damages
predominated over his claims for injunctive relief. Plaintiff completely failed to
respond to this argument in his response brief, Doc. #59. in their reply brief,
Defendants argued that, in failing to address this argument, Plaintiff had conceded
the issue. Doc. #61, Page|D#1748. Plaintiff did not seek leave to file a sur-rep|y.
Defendants therefore argue that P|aintiff should be deemed to have waived any
request for certification under Rule 23(b)(2). See Norredan, LLC v. O/d H’epubllc
Exch. Fac/lltator Co., 531 F. App'x 567, 569 (6th Cir. 2013) (hoiding that failure

to respond to argument raised in motion amounts to a waiver of that claim}.

 

was a predicate to certification of a damages class under Ruie 23(b)(3). ld. at
428-29.

24

P|aintiff’s only response to Defendants' argument is that the Court overruled
the |Vlotion to Strike Class Aiiegations as premature.6 Whiie true, this of course,
does not address the question of whether Plaintiff waived the right to seek
certification under Rule 23(b)l2) by failing to respond to Defendants' argument that
P|aintiff’s claims for damages predominated over his claims for injunctive relief. in
the Court’s view, Plaintiff has waived the right to seek certification under Fiuie
23(b)(2). However, even absent a waiver, there are other, more important,
reasons why certification under 23(b)l2) is not warranted.

(ii) Ciaim for injunctive Reiief is a Disguised Ciaim for
Money Damages

in his Second Amended Class Action Complaint, Plaintiff seeks only "actuai
damages" on his breach-of-express-warranty claim. Doc. #50, Page|D#599. On
his l\lii\/iPA ciaim, he seeks ”actuai damages reasonable attorney's fees and other
equitable relief as the Court may deem necessary or proper." ld. at PageiD#605.

l\lioreover, Plaintiff invokes this Court's diversity jurisdiction under 28 U.S.C.

 

6 At oral argument, P|aintiff’s counsel noted that, although her response to the

iViotion to Strike Class Al|egations does not specifically mention 23(b)(2), it does
refer to a ”modification of the insufficient Recali,” Doc. #59, PageiD#890, and to
the uniform remedy of replacing the defective thermostats /'d, at PageiD#892.
These brief references however, occurred in the context of her discussion of the
predominance and superiority requirements of Fiule 23(bll3). She never directly
responded to Defendants' argument that certification under Rule 23(b)(2) was not
warranted.

25

§ 1332(d)(2) by alleging that the matter in controversy exceeds $5 miliion. ld. at
Page|Dli¢‘582.7

Defendants urge the Court to reject Plaintiff's attempt to obtain 23(b)(2)
class certification by recasting his claims for money damages as a request for
injunctive and declaratory relief. They maintain that Plaintiff's proposed injunctive
remedy_repair or replacement of the thermostats or a full refund of the purchase
price_is the functional equivalent of a claim for money damages See Daffln y.
Forcl ll/Ioror Co., C-1-00-458, 2004 WL 5705647, at *5 lS.D. Ohio July 15,
2004), aff'd, 458 F.3d 549 (6th Cir. 2006) lrejecting plaintiff's attempt to
”convert the nature of the action in the course of moving for and supporting class
certification by (1) merely asserting that she primarily wants a declaratory order
and (2) offering to drop any requests for damages that would hinder
certification.”).

As Judge Diott noted in Daffih, Rule 23(b)(2) grew out of civil rights suits
ld. This subsection of Rule 23 has also been used to Certify classes in cases
involving systemic discrimination or systemic violations of prisoners’ rights voting
rights due process rights First Amendment rights rights to government benefits

and medical monitoring. 5 James Wm. iVioore, Moore’s Federal Practlce

 

7 The Second Amended Class Action Complaint also includes a separate Count
for injunctive and declaratory relief, seeking an order requiring Defendants to take
corrective action, and a declaration that ali of the thermostats subject to the recall
are defective, necessitating their repair or replacement. Doc. #50, Page|D##607-
08.

26

§ 23.43[b] and [c] l3d ed.}. See also Mar/'no v. l-lome Depot U.S.A., lnc., 245
F.R.D. 729, 736 lS.D. Fia. 2007) (”23(b)(2) class actions were designed for civil
rights cases or situations where the class of plaintiffs had a cohesiveness that pre-
existed the iawsuit."l.

Although class certification under Rule 23(b)(2) is not specifically prohibited
for other kinds of claims the Court must be mindful of the fact that injunctive
relief is typically ordered only when there is no adequate remedy at iaw. United
States v. Mlaml Unlv., 294 F.3d 797, 816 16th Cir. 2002). Notab|y, money
damages are the usual remedy for the claims on which Plaintiff seeks 23(b)(2)
class certification. See, e.g., i\fio. Stat. § 400.2-714.2 l”The measure of damages
for breach of warranty is the difference at the time and place of acceptance
between the value of the goods accepted and the value they would have had if
they had been as warranted . . . ”}; N.C.G.S. § 25-2-714(2) (same). As for
Plaintiff's consumer protection ciaim, although the i\lilViPA also allows the court, in
its discretion, to award equitable reiief, the primary remedy for a violation of the
statute is ”actuai damages" i\lio. Stat. § 407.025.1.

Plaintiff's claim is that he and his fellow class members did not get what
they paid for or what was warranted-a fully-functional thermostat that does not
pose a fire hazard. As noted in Daffln, when the injury suffered is economic in
nature, it "is most logically rectified by money damages.” Daffln, 2004 WL

5705647, at *5. Here, given that P|aintiff and the other class members have an

27

adequate remedy at law, injunctive relief under Ru|e 23(b)(2) is not warranted. Nor
is ”corresponding declaratory relief.”

|n li/lcli/lanus v. Fleetwoool Enrer,orises, lnc., 320 F.3d 545 (5th Cir. 2003),
the Fifth Circuit held that the district court abused its discretion in certifying a Rule
23(b)(2) class on claims of fraudulent concealment and breach of express
warranty. The court noted that the ”ordinary relief" for these claims ”would be
money damages not injunctive relief.” ld. at 553-54. The court found that the
class members should receive the protections of notice and opt-out benefits as
would be provided by Fiuie 23(bl(3l. lt further found that defendants should not
”be forced to pay what is effectively money damages without the benefit of
requiring plaintiffs to meet the rigorous Rule 23(b)(3) requirements.” ld. at 554.

Likewise, in Phill/ps v. Ford Motor Co., 14-cv-02989, 2016 WL 7428810, at
*24 (N.D. Cai. Dec. 22, 2016), the court refused to certify a 23(b)(2) class
seeking an injunction requiring Ford to repair or replace the defective power
steering system in two makes of cars because plaintiff had an obvious adequate
remedy at law. See also Daff/h, 2004 WL 5705647, at *6 lnoting that automobile
defect cases are generally not certified under 23(b)(2)).

Defendants further argue that, for policy reasons the Court should avoid
ordering a modified recall of the thermostats. They note that the Consumer
Product Safety Commission (”CPSC"), the federal agency charged with overseeing
the safety of consumer products 15 U.S.C. § 2053, specifically approved White-

Rodgers' recall notice and the recall remedy. Defendants urge the Court to avoid

28

substituting its own judgment for that of the CPSC. See, e.g., i/i/alsh v. Ford
Motor Co., 130 F.R.D. 260, 266-67 (D.D.C. 1990) (refusing to certify 23(b)(2)
class seeking recall of defective cars because an adequate remedy at law existed
and the court wanted to ”avoid entanglement with a regulatory scheme” granting
power to the Department of Transportation to oversee vehicle recalls).

For all of these reasons the Court rejects Plaintiffs' attempt to recast his
breach-of-express-warranty and iVliViPA claims as claims for injunctive and
declaratory relief. Class certification of these claims is not appropriate under Ruie
23(b)(2).

(iii} Cohesiveness

Even if injunctive or declaratory relief were generally appropriate in this case,
Plaintiff cannot satisfy the ”cohesiveness” requirement of Ruie 23(b)(2). See
l?oml)en'o, 385 F. App'x at 433 (discussing the ”weii-recognized rule that Ruie
23(b)(2) classes must be cohesive."l. Class certification is appropriate under
23(b)(2) only if Defendants ”acted or refused to act on grounds that apply
generally to the class, so that final injunctive relief or corresponding declaratory
relief is appropriate respecting the class as a whole." As Defendants point out, in
a (b)(2) class class members have no right to opt out. Accordingiy, to minimize
due process concerns the class must be homogenous. ”The disparate factual
circumstances of class members may prevent a class from being cohesive and,
therefore, make the class unable to be certified under Rule 23(b)(2). Gaz‘es v.

Fr’ohm & l-laas Co., 655 F.3d 255, 264 (3d Cir. 2011) (internal quotation omitted).

29

Here, P|aintiff has failed to prove that Defendants acted or refused to act on
grounds that apply generally to the entire class Yes, Defendants sold defective
thermostats and issued a voluntary recall to all class members Yet the act
complained of is Defendants' refusal to repair or replace the defective thermostats
or to refund the purchase price. This refusal, however, applies only to that very
small percentage of class members who responded to the recall notice and
received a sticker kit.

i\lloreover, the proposed classes in this case are so fractured that no single
injunction or corresponding declaratory relief would be appropriate for the proposed
classes as a whole. Not ali proposed class members are equally affected by
Defendants' alleged wrongdoing. it appears that most of the proposed class
members would obtain little or no benefit from an order directing Defendants to
repair or replace their defective thermostats.

As Defendants have repeatedly pointed out, although the recall notice
covers four models of thermostats the fire hazard exists only for those
thermostats that are powered by a C-wire with a battery back-up. Defendants
estimate that less than half of the thermostats that were subject to the recall are
powered by a C-wire with a battery back-up. Doc. #82, PageiD#28‘|6.
Accordingly, the proposed classes appear to consist mainly of consumers whose
thermostats pose absolutely no risk of fire.

Class members who power their thermostats with a C-wire and a battery

back-up, but who did not participate in the recaii, are still at risk for fire, but they

30

retain the thermostats' battery back-up functions For the class members like |Vir.
Creech, removal of the batteries completely eliminates the risk of fire. However, it
also results in the loss of the thermostats’ battery back-up features

individuals who remove the batteries cannot see the temperature display
during a power outage. Beyond that, the significance of the loss of the battery
back-up feature ranges from non-existent to de min/mls depending on the
circumstances of the individual class members For exampie, only two of the four
models of thermostats that are subject to the recall have clocks These clocks
must be manually reset after each power outage. This is likely more burdensome
on those consumers who program their thermostats to adjust the temperature at
certain times of the clay and night.

in short, the fractured nature and extent of the injuries suffered by the class
members as a result of Defendants' alleged wrongdoing in this case does not lend
itself to a ”one size fits a||" injunctive remedy. Although the class members all
possess defective thermostats the injunctive relief contemplated by Plaintiff would
have no real benefit for the vast majority of them.

i\/loreover, in determining whether a proposed (b)(2) class is cohesive, the
court must consider what is required to establish individual claims Romberlo, 385
F. App'x at 429. The “reasonabie reiiance” element of a breach-of-warranty claim
is an individualized determination that typically does not lend itself to class
treatment. See, e.g., Smlrh v. Brown & W/lllamson Tobacco Cor,o., 174 F.R.D. 90,

97 (W.D. lVlo. 1997) lnoting that "the content of representations made and the

31

role those representations played in individual purchasing decisions are issues that
will vary from person to person.”) This is particularly true here, where the class
members acquired their thermostats in a wide variety of factual scenarios

For all of these reasons the Court agrees with Defendants that Plaintiff's
proposed classes are not cohesive enough to warrant class certification under Fiu|e

23(b)(2).8

|V. Conciusion

Aithough Plaintiff has satisfied the requirements of Fed. R. Civ. P. 23(a), he
has failed to establish that class certification is warranted under Fed. R. Civ. P.
23(b)(2). Accordingiy, the Court OVERRULES Plaintiff's lViotion for Class
Certification, Docs. ##77, 94.9

With respect to Plaintiff's individual claims the parties are directed to file a
Joint Revised Ruie 26{f) Report no later than i\liay 6, 2019. The Court will
convene a conference call to set a trial date and other deadlines on lV|ay 13, 2019.

at 4:30 p.m. EDT.

 

3 Given that the Court has concluded that Rule 23(b)(2) class certification is not
warranted, it need not address the question of whether the Supreme Court's
decision in Brlstol-Myers Squibb v. Super/`or Court of Ca/lfornra, _U.S._, 137 S.
Ct. 1773 (2017), applies in federal court or applies to class actions Likewise, the
Court need not address the question of whether the i\/ll\/lPA applies extra-
territorial|y or whether choice-of~|aw issues would preclude class certification.

9 The Court has determined that any further motion for class certification would
be futiie. Even if Plaintiff were to seek certification of a much narrower class under
Fed. R. Civ. P. 23lb}(3l, he would be unable to satisfy the predominance and
superiority requirements of that subsection of the Fiuie.

32

Date:Aprii18, 2019 Lj?`- §

 

WALTER H. FliCE
UN|TED STATES D|STR|CT JUDGE

33

